Citation Nr: 0411780	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  95 40-450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  He served in the Republic of Vietnam from 
September 1966 to September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When the case was most recently before the Board in December 
1998, the Board granted reopening of the veteran's claim and 
remanded the reopened claim for further development.  In 
September 2003 while the case was in remand status, the 
veteran changed his appointed representative to The American 
Legion.  The case has since been returned to the Board for 
further appellate action.


REMAND

 service personnel records show that the veteran served in 
Vietnam from September 1966 to September 1967.  Although he 
primarily served with the 854th Transportation Company, 
special order extracts also reflect that from March 15, 1967. 
to June 13, 1967, he was on temporary duty with USASupCOMQN 
Provisional Guard Co., 93 M.P. Battalion, Headquarters 5th 
Transportation Command (A) APO 96238.  

Review of Unit Histories and Lessons Learned provided by the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) reveals that the 854th Trans. Co. was a unit 
attached to the higher command of the 159th Transportation 
Battalion (Bn) in Qui Nhon, Vietnam.  Unit Histories of the 
159th Trans. Bn, show that from October 1966, the battalion 
performed LOTS (Logistics Over the Shore) operations in 
moving ammunition and general cargo by LCM-8's from ships at 
anchor to Red Beach.  However, the unit histories do not 
provide any information about the activities of personnel 
temporarily assigned to the Provisional Guard Company from 
March 1967 to June 1967.  Lessons Learned provided by 
USASCURR relate to the 1st Logistical Command (U), APO 96558.  
However, the veteran is shown to have been assigned to US 
Army Support Command Qui Nonh Provisional Guard Co., 93 M.P. 
Battalion, Headquarters 5th Transportation Command (A), APO 
96238, for the period March 15, 1967 to June 13, 1967.

The veteran has alleged that many of his stressors occurred 
while on duty with the 93rd MP Bn., including receiving a 
gunshot wound.  Although the service medical records do not 
contain evidence of a gunshot wound, personnel records 
confirm his presence in the Provisional Guard from March 1967 
to June 1967.  The veteran should be advised to provide more 
specific details pertinent to the circumstances of his 
alleged gunshot wound, such as date of injury and the name of 
the facility in which he was treated.  If such details are 
provided, efforts should be made to obtain the clinical 
records of hospitalization from the National Personnel 
Records Center (NPRC)

The record is replete with requests that the veteran provide 
more specific details necessary for stressor verification 
research, and the Board notes that the veteran has submitted 
various statements, including an eleven-page statement dated 
in September 2003.  Given the additional details of record as 
discussed above, further development to obtain morning 
reports for the US Army Support Command Qui Nonh Provisional 
Guard Co., 93 M.P. Battalion, Headquarters 5th Transportation 
Command (A), APO 96238, for the period March 15, 1967 to June 
13, 1967, is in order.

The Board also notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
and that the veteran alleges that those disability benefits 
are based upon PTSD.  The records upon which the veteran's 
award of disability benefits by the Social Security 
Administration have not been obtained.  In addition, it 
appears that pertinent VA outpatient records are also 
available.

Finally, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.

In the Board's opinion, the notice provided to the veteran to 
date is not  sufficient to comply with the requirements of 
the VCAA and the implementing regulations.  In this regard, 
the Board notes that the veteran has not been adequately 
informed of the evidence that he should submit or the 
assistance that VA will provide to obtain evidence on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, to include notice that he should 
submit any pertinent evidence in his 
possession and should provide more 
specific details concerning his alleged 
stressors, particularly with respect to 
his alleged gunshot wound such as the 
approximate month and the location(s) 
where it was treated.  This letter should 
also advise the veteran of alternative 
forms of evidence he may submit to verify 
his stressors, to include but not limited 
to buddy statements, military or civilian 
police reports, letters or photographs 
taken while in the service, and evidence 
of symptoms and treatment dated soon 
after service for the claimed disability.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include any 
outstanding VA outpatient records 
concerning treatment of the veteran for 
PTSD.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO should obtain from the Social 
Security Administration a copy of its 
decision awarding the veteran disability 
benefits, the records upon which the 
award was based, and records pertaining 
to any later disability determination for 
the veteran.

4.  The RO should obtain morning reports 
and unit histories for the period from 
March 15, 1967, to June 13, 1967, for the 
Provisional Guard Co., Qui Nonh, 93 MP 
Bn., 5th Transportation Command (A), APO 
96238.

5.  The RO should then undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should adjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

		(CONTINUED ON NEXT PAGE)






States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




